



COURT OF APPEAL FOR ONTARIO

CITATION:
Enroute Imports Inc. (Re),
    2015 ONCA 849

DATE: 20151203

DOCKET: C60594

Sharpe, Cronk and Miller JJ.A.

In the
    Matter of the Bankruptcy of the proposal of

Enroute
    Imports Inc.

of the
    City of Mississauga in the Province of Ontario

J. Dannial Baker, for the appellant Victor Santaguida

Craig Mills, for the respondent Enroute Imports

Graham Phoenix, for the respondent MNP Limited

Heard: December 3, 2015

On appeal from the order/judgment of Justice Thomas J.
    McEwen of the Superior Court of Justice, dated April 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The parties indicate they have resolved this matter in principle but
    require time to finalize specific terms. This appeal is accordingly adjourned
    on consent to be restored to the list at the earliest date available by the
    registrar if the court is not advised by December 23, 2015 that the settlement
    has been finalized.


